DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/03/2020 and 07/27/2018 were incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a characteristic value calculator,” “a scattering degree calculator,” and “a scattering degree calculator,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract 
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. An inspection device comprising: 
a characteristic value calculator configured to calculate vibration characteristic values representing a character of vibration information indicating vibrations measured by vibration sensors measuring a vibration of an inspection target; 
a scattering degree calculator configured to calculate a scattering degree indicating a scattering degree of the calculated vibration characteristic values among the vibrations measured by the vibration sensors; and 
a determiner configured to determine a condition of the inspection target based on a magnitude of the calculated scattering degree.
The bolded abstract idea is an algorithm involving extensive calculations. 
Step 2A: Prong 2
The characteristic value calculator, scattering degree calculator, determiner, and vibration sensors are additional elements. The limitation of “calculating vibration characteristic values representing a character of vibration information indicating vibrations measured by vibration sensors measuring a vibration of an inspection target”; “calculating a scattering degree indicating a scattering degree of the calculated vibration characteristic values among the vibrations measured by the vibration sensors”; and “determining a condition of the inspection target based on a magnitude of the calculated .
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method–using a processor to perform calculating, calculating and determining steps. The processor is 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform calculating, calculating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Also, the characteristic value calculator, scattering degree calculator, determiner, and vibration sensors are additional elements, but they are just generics elements that do not amount to significantly more than the judicial exception.

Regarding claim 10, independent claim 10 similarly recites “a characteristic value calculation function configured to calculate vibration characteristic values representing a character of vibration information indicating vibrations measured by vibration sensors measuring a vibration of an inspection target; a scattering degree calculation function configured to calculate a scattering degree indicating a scattering degree of the calculated vibration characteristic values among the vibrations measured by the vibration sensors; and a determination function configured to determine a condition of the inspection target based on a magnitude of the calculated scattering degree,” which amount to an abstract idea as discussed above with respect to claim 1. Further, the mere nominal recitation of a non-transitory recoding medium storing an inspection program recorded therein does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. 
The claims 9 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 
Dependent claims 1-8 are likewise also not patent eligible.  The limitations of claims 1-8 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 1-8 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP 4,645,422 B2, hereinafter referred to as “Inaba”) in view of Grosse (US 6,144,923, hereinafter referred to as “Grosse”).
Regarding claim 1. Inaba teaches an inspection device comprising: a characteristic value calculator configured to calculate vibration characteristic values representing a character of vibration information indicating vibrations measured by vibration sensors measuring a vibration of an inspection target (page 1, lines 15-16: for example, Patent Document 1 discloses an apparatus for measuring sound or vibration generated by driving a manufactured engine with a sensor, extracting a feature amount from the measurement result, and analyzing the extracted feature amount to check the quality; page10, lines 21-22: the inspection device 10 acquires waveform data from each of the received sound data and / or vibration data, extracts feature amounts (characteristic values) from these waveform data, and uses the extracted feature amounts to be an inspection target) and a determiner configured to determine a condition of the inspection target (page10, lines 21-22: vibration data; page 10, lines 33-34: the peak value which becomes a magnitude | size of a predetermined order among the peaks of the waveform in a predetermined time range may be sufficient).
 Inaba does not specifically teach a scattering degree calculator configured to calculate a scattering degree indicating a scattering degree of the calculated vibration characteristic values among the vibrations measured by the vibration sensors and a determiner configured to determine a condition of the inspection target based on a magnitude of the calculated scattering degree.
col. 5, lines 57-62: it can be advantageous to give a characteristic value allocated to the mean value of this oscillation magnitude a greater weighting factor with smaller scatter, and a smaller weighting factor with greater scatter. With the aid of the characteristic value dependence of these individual weighting factors, plausibility relations can thus be taken into account) and a determiner configured to determine a condition of the inspection target based on a magnitude of the calculated scattering degree (col. 5, lines 57-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scattering degree calculator and determiner such as is described in Grosse into the inspection device of Inaba, in order to calculate in each case a cause probability which indicates with what probability the corresponding cause is responsible for the presence of the detected measurement values (col. 1, lines 31-35).    	Regarding claim 2, Inaba in view of Grosse teaches all the limitation of claim 1, in addition, Inaba does not specifically teaches the characteristic value calculator calculates the vibration characteristic values for vibration modes included in the measured vibrations, and the determiner determines a damage of the inspection target based on a weighted average of scattering degrees for the vibration modes. 
However, Grosse teaches that the characteristic value calculator calculates the vibration characteristic values for vibration modes included in the measured vibrations, and the determiner determines a damage of the inspection target based on a weighted col. 5, lines 57-62; col. 6, lines 8-12: the probability Wk calculated by the cause module 107 for the presence of the cause k is transferred from the cause module 107 to a warning module 137, which notifies or warns the operating personnel of a machine 139 to be diagnosed in the presence of a certain cause probability Wk or also of a certain distribution of cause probabilities).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the characteristic value calculator such as is described in Grosse into the inspection device of Inaba, in order to calculate in each case a cause probability which indicates with what probability the corresponding cause is responsible for the presence of the detected measurement values (col. 1, lines 31-35).  	Regarding claim 3, Inaba in view of Grosse teaches all the limitation of claim 1, in addition, Inaba teaches that a classifier configured to classify the vibration information in accordance with a magnitude of amplitude of the vibrations in the vibration information (page10, lines 21-22: vibration data; page 10, lines 33-34: the peak value which becomes a magnitude | size of a predetermined order among the peaks of the waveform in a predetermined time range may be sufficient), Inaba does not specifically teach that the scattering degree calculator calculates the scattering degree for the classified vibration information.  However, Grosse teaches the scattering degree calculator calculates the scattering degree for the classified vibration information (col. 5, lines 57-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scattering degree calculator such as is described in Grosse into the inspection device of Inaba, in order to 
Regarding claim 5, Inaba in view of Grosse teaches all the limitation of claim 1, in addition, Inaba teaches that the magnitude of the amplitude is maximum amplitude or substantially maximum amplitude in time-historical waveform of the vibration in the vibration information (page 10, lines 33-34: see claim 3 above).
Regarding claim 6, Inaba in view of Grosse teaches all the limitation of claim 1, in addition, Inaba teaches the vibration sensors (page 1, lines 15-16 ).Regarding claim 7, Inaba in view of Grosse teaches all the limitation of claim 1, in addition, Inaba teaches that the vibration sensors measure vibrations at a plurality of positions of the inspection target (pages 1, lines 9-10: however, since this sensory test is a method that depends on the five senses of the inspector, the inspector needs to have skill and a lot of empirical knowledge about the test method ).
Regarding claim 9, Inaba teaches an inspection method comprising: calculating vibration characteristic values representing a character of vibration information indicating vibrations measured by vibration sensors measuring a vibration of an inspection target (page 1, lines 15-16; page10, lines 21-22: see claim 1 above) and determining a condition of the inspection target (page 10, lines 21-22; page 10, lines 33-34: see claim 1 above).  Inaba does not specifically teach calculating a scattering degree indicating a scattering degree of the calculated vibration characteristic values among the vibrations measured by the vibration sensors and determining a condition of 
However, Grosse teaches calculating a scattering degree indicating a scattering degree of the calculated vibration characteristic values among the vibrations measured by the vibration sensors and determining a condition of the inspection target based on a magnitude of the calculated scattering degree (col. 5, lines 57-62: see claim 1 above) and a determiner configured to determine a condition of the inspection target based on a magnitude of the calculated scattering degree (col. 5, lines 57-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculating a scattering degree and determining a condition such as is described in Grosse into the inspection method of Inaba, in order to calculate in each case a cause probability which indicates with what probability the corresponding cause is responsible for the presence of the detected measurement values (col. 1, lines 31-35).    	Regarding claim 10, Inaba teaches a non-transitory recoding medium  storing an inspection program recorded therein, the program making a computer achieve: a characteristic value calculation function configured to calculate vibration characteristic values representing a character of vibration information indicating vibrations measured by vibration sensors measuring a vibration of an inspection target (page 1, lines 15-16; page10, lines 21-22: see claim 1 above) and a determination function configured to determine a condition of the inspection target (page 10, lines 21-22; page 10, lines 33-34: see claim 1 above).  Inaba does not specifically teach a scattering degree calculation function configured to calculate a scattering degree indicating a scattering degree of the calculated vibration characteristic values among the vibrations measured 
However, Grosse teaches a scattering degree calculation function configured to calculate a scattering degree indicating a scattering degree of the calculated vibration characteristic values among the vibrations measured by the vibration sensors (col. 5, lines 57-62: see claim 1 above); and a determination function configured to determine a condition of the inspection target based on a magnitude of the calculated scattering degree (col. 5, lines 57-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scattering degree calculation function and determination function such as is described in Grosse into the inspection device of Inaba, in order to calculate in each case a cause probability which indicates with what probability the corresponding cause is responsible for the presence of the detected measurement values (col. 1, lines 31-35).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Grosse further in view of Okuma et al. (JP 2009204517A, hereinafter referred to as “Okuma”).  	Regarding claim 4, Inaba in view of Grosse teaches all the limitation of claim 1. Inaba and Grosse do not specifically teach that the characteristic value calculator calculates a damping ratio for the vibration information or a resonant frequency for the vibration information as the vibration characteristic values.  
However, Okuma teaches that the characteristic value calculator calculates a damping ratio for the vibration information or a resonant frequency for the vibration page 8, lines 52-54: in this mode characteristic identification, the natural angular frequency Ω t , the mode damping ratio ζ t , such that the frequency response function H pq calculated by the equation (4) substantially matches the frequency response function calculated in step S13; page 15, tines 33-35: the value of the frequency response function obtained by the following equation (35) in the frequency band excluding the vicinity of the resonance frequency optimally matches the value of the frequency response function actually obtained in the vibration test).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the characteristic value calculator such as is described in Okuma in the system of Inaba and Grosse, in order to identify the rigid body characteristic with high accuracy for a complex structure (page 2, lines 28).  	Regarding claim 8, Inaba in view of Grosse teaches all the limitation of claim 1. Inaba and Grosse do not specifically teach a sensor for measuring a magnitude of exciting force to the inspection target, wherein the characteristic value calculator calculates the vibration characteristic values representing a character of free vibration of the inspection target when the vibration sensors measure the free vibration occurred by the exciting force, and the classifier classifies the vibration information based on the magnitude of the exiting force.
However, Okuma teaches a sensor for measuring a magnitude of exciting force to the inspection target, wherein the characteristic value calculator calculates the vibration characteristic values representing a character of free vibration of the inspection target when the vibration sensors measure the free vibration occurred by the exciting page 5, lines 37-42: first, as shown in step S10, mode characteristics are identified based on measurement data during a single-point excitation test. That is, one point of the analysis object 1 is struck (vibrated) by the striking hammer 22, this vibration force is measured by the force transducer 21, and the vibration generated by this vibration is measured by each accelerometer 23. The Thereafter, a frequency response function and a coherence function are calculated for each measurement point from the measurement data measured by the force transducer 21 and the accelerometer 23 in this way. Next, the natural frequency, natural mode vector, and mode damping ratio (hereinafter collectively referred to as “mode characteristics”) are identified by a general method using the calculated frequency response function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the vibration sensor such as is described in Okuma in the system of Inaba and Grosse, in order to identify the rigid body characteristic with high accuracy for a complex structure (page 2, lines 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858